                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRJ;CT OF TENNESSEE                                            JAN 2 7 2021
                                   AT Ji {\l))lV tl I~                                             Clerk; U. S. District Court
                                                                                                  Eastern District of Tennessee
                                                                                                           At Knoxville

                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
 Nrune of plaintiff (s)                                    )
                                                           )
 V.                                                        )            CaseNo. j ~:J.l·MC .. JO
                                                           )                   (to be assigned by Clerk)
                                                           )
                                                                                   Varltm/~ton
             ~.or· C . 1"~1..,-_:•.,
      ·"'( , \_. U _.,. V ~~7/ :
                            ~
                                                           )
                                                           )
                                                           )
                                                           )
 Name of defendant (s)                                     )

                                                       COMPLAINT

 1. A short and plain statement of the grounds for filing this case in federal court (include federal
 statutes and/or U.S. Constitutional provisions, if you know them):



                                                                   0



      ft/)q )I\,&\. 1:{-10A lil- S'l
                                   0
                                       \   fl"\    .f: , t?t.JfI~//



 street address                                                        city

      •· ✓oX
 --"-------
                                , 1tV , 371.l(j
 county .                              state            zip code               telephone number

 (if more than one plaintiff, provide the same information for each plaintiff below)
 ,-zs:ecl)~ J- kdsft2S.S
                                               7                   I           /
                                                               1


Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 1 of 6 PageID #: 1
            KtJc:>X C.atri~y,,SJ.e:rf/':f; {) PS c:ec
 3. Defendant,                                                 lives at, or its business is located at

  ~t)o l l"'P\. loheyvr) le R [)
   street address          '

     county                                        state                       zip code

 (if more than one defendant, provide the same information for each defendant below)




 4. Short and plain statement of your claim (state as briefly as possible the facts of your case and
 how each defendant is involved. You may use additional paper if necessary):




                                                   2




Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 2 of 6 PageID #: 2
 5. A demand for judgment for the relief you seek (list what you want the Court to do):

        a.



        b.



        C.




        d.




 I (We) hereby certify under penalty of perjury that the above complaint is true to the best of
 my (our) information, knowledge and belie£

                                          dayof _ _   ZS
                                                      _______,20 zJ .




                                                              Signature of plaintiff (s)




                                                  3




Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 3 of 6 PageID #: 3
                                   4
Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 4 of 6 PageID #: 4
V.      RELIEF

        (State BRIBFLY exactly what you want this Court to do for you. Make NO legal arguments.

         Cite NO cases or statutes.)




        I 0Ne) hereby certify under penalty of perjury that the above complaint is true to the best of
        my (our) information, knowledge and belief.                 ·

                       -;JM bi. r?i
                                                                                              4


         Signed this
                                   /
                                                dayof      Z:f                       , 20 ;:,~j .




                                              Signature''of plaintiff(s)




                                                       5

     Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 5 of 6 PageID #: 5
                                                                                 l,.,

                                                                             -
                                                                             -;, ----   ('




                                                                           -
                                                                           .             •'"\:
                                                                                                 ,




                                                                                             ,
                                                                                             t




                                                                               : 1\.1
                                                                                  O'l
                                                                                  j;
                                                                                  z
                                                                                . I\)
                                                                                .0
                                                                               • I\)
                                                                                 '!-6




                                          -...
                                          -
                                                                      .'




Case 3:21-mc-00010-TAV-HBG Document 1 Filed 01/27/21 Page 6 of 6 PageID #: 6
